Citation Nr: 0631795	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
temporomandibular joint (TMJ) disorder.

2.  Entitlement to service connection for a disability 
manifested by left ear pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
August 1975. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The VA 
RO in Cleveland, Ohio has assumed jurisdiction in this 
matter.  

The veteran testified at a Board hearing held at the RO in 
April 2006.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate a bilateral TMJ disorder to the 
veteran's military service or a service connected 
postoperative neck cyst removal or carcinoma of the right 
parotid gland.

2.  The competent and probative medical evidence does not 
reasonably associate a disability claimed as left ear pain 
to the veteran's military service or a service connected 
postoperative neck cyst removal or carcinoma of the right 
parotid gland.




CONCLUSIONS OF LAW

1.  A bilateral TMJ disorder was not incurred in or 
aggravated by service and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  A disability claimed as left ear pain was not incurred 
in or aggravated by service and it is not proximately due to 
or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claim to 
establish entitlement to service connection.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA 
in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The February 2002 RO letter informed him of the provisions 
of the VCAA and he was advised to identify any evidence in 
support of his claims that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  The RO issued a letter in March 2006 that 
supplemented the previous VCAA specific information on the 
evidence needed to substantiate the claims.  The 
correspondence mentioned above advised him of the evidence 
he needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, 
the Board finds that the correspondence VA issued satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a comprehensive VCAA notice was provided to the 
veteran prior to the initial AOJ adjudication of the claims 
and as a result the timing of the notice does comply with 
the express requirements of the law as interpreted in 
Pelegrini.  As explained below, the Board concludes that the 
applicable notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA 
specific letter in March 2006 had a specific reference on 
page 2 and the earlier VCAA specific notice invited the 
submission of any medical or lay evidence that the Board 
finds fairly represented the content of the "fourth 
element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, 
as the Board is denying all issues on appeal, any deficiency 
in the timing of a comprehensive VCAA notice regarding the 
effective date and initial rating elements for compensation 
claims is harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  The development of the claim produced relevant 
VA clinical records and a VA medical opinion relevant to the 
appeal issues.  Furthermore, the veteran testified at RO and 
Board hearings.  Thus, the Board finds the development is 
adequate when read in its entirety, and it satisfied the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion 
of the issues on the merits.




Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As 
applicable to claims of secondary service connection, see 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for a disability that is proximately due to or 
the result of a service connected disability.  38 C.F.R. 
§ 3.310.

Regarding a bilateral TMJ disorder, the service medical 
records did not refer to any TMJ complaints during the 
treatment rendered beginning in April 1975 for a ganglion 
under the right mandible.  In June 1975 the swelling, then 
characterized as a sebaceous cyst, was removed and the wound 
was sutured.  The wound reopened and it was sutured again.  
In July 1975 he had swelling again when the wound apparently 
gaped open and he had a 1.5 cm swelling under the healing 
incision and the impression was hematoma.  This was treated 
with incision and drainage.  The next day the separation 
examination was completed and it showed a scar on the right 
side of the neck and history of cyst, noting a minor 
operation for a cyst.  The service medical records are 
unremarkable regarding the left ear.

The VA medical records showed no TMJ abnormality was noted 
on the initial VA examination in February 1976 or 
reexamination in November 1976.  On the VA examination in 
May 1977 TMJ movement was described as "OK".  The veteran 
had a right parotid gland tumor removed in February 1977 and 
it was eventually service-connected.  The RO in March 1976 
originally granted service connection for a keloid scar of 
the right side of the neck from a sebaceous cyst.

The VA examination in November 1978 and February 1980 had no 
reference to the TMJ on either side, or to the left ear.  
The veteran had no pertinent testimony at a 1980 RO hearing.  
VA examinations in February 1994 and 1996 are also 
unremarkable for either TMJ or left ear complaints.  The VA 
medical reports through the mid 1990's are unremarkable for 
a TMJ disorder or the left ear as are private 
contemporaneous records through the late 1990's.  At a 
February 1999 RO hearing he mentioned jaw spasms and jaw 
pressure (T 6, 10).  However, on a March 1999 VA examination 
he denied mandible pain on the right side and there was no 
tenderness or muscle weakness or asymmetry on the right 
side.  A private physician's examination in June 1999 was 
also unremarkable for TMJ or left ear pain complaints or 
findings.    

When the veteran submitted his initial claim in January 
2002, he asserted that he had pain from both ears down to 
his chin and that his right jaw was getting worse for three 
years.  The contemporaneous VA reports note TMJ dysfunction 
with the veteran's history of this for several years.  The 
contemporaneous VA treatment records included a TMJ 
consultation June 2001 that had an assessment of muscle pain 
secondary to malocclusion and tooth pain and possible pain 
on movement from a right scar.  Another consultant in June 
2001 reported concurring with the previous findings and 
established a TMJ treatment plan.  

The VA examiner in March 2002 reviewed the medical records 
and noted the veteran's four year history of jaw clicking 
when he chewed and when eating hard foods and that he had 
intermittent ear ache on the left side.   The examiner 
reported a bilateral TMJ disorder that did not have a 
relationship to the carcinoma of the right parotid gland and 
that no relationship could be drawn between the two.  The 
examiner opined that this appeared to be due to a 
longstanding occlusive problem.  The examiner stated the 
left ear pain could be from the TMJ but it could be also a 
radiating pain from extensive restoration causing pulpitis 
in tooth #19. 

At a RO hearing in March 2003, the veteran stated he had not 
been told that he had any ligament damage from surgeries and 
that he had not been told by an orthodontist that the TMJ 
disorder was related in anyway to tumor removal (T 2, 4).  
He stated he was told that the ear pain was from jaw pushing 
back on a vein behind the ear and related to the TMJ 
disorder.  He maintained that the TMJ disorder was related 
to the tumor removal (T 4). 

Subsequent VA reports are mainly dental treatment records 
through 2005 noting the same treatment providers and TMJ 
disorder.  He asserted at the Board hearing the VA treatment 
providers related the TMJ and left ear to the tumor removal 
(T 5-6, 11).   

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  
38 C.F.R. §§ 3.103, 3.303(a).  

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond 
v. West, 12 Vet. App. 341, 345 (1999) (observing that, in a 
case where the claimant was also a physician, and therefore 
a medical expert, the Board could consider the appellant's 
own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in 
the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify."  
(citations omitted)).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  

On this point, the VA medical opinion in March 2002 was 
based upon a consideration of the pertinent record and took 
into account the veteran's history, the information in the 
extensive record of medical treatment beginning in military 
service and more recently for the TMJ disorder and left ear 
pain.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The RO provided the 
entire record to VA examiner and did not limit or constrain 
the review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 
535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  
In support of the claim, the veteran asserted in recent 
hearing testimony that the VA treatment providers linked the 
TMJ and left ear pain to the surgery for the cyst in service 
and the parotid tumor after service that was service 
connected.  However, the Board concludes that he did not 
challenge the specific conclusions with competent medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  As with any 
piece of evidence, the credibility and weight to be attached 
to this opinion and other opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board must point out that the record shows the veteran 
asserted at the Board hearing that the same VA clinicians 
who evaluated him in for the TMJ problem initially in June 
2001 linked this problem to the postoperative service-
connected disorders.  However, he contradicted the current 
testimony at a RO hearing in 2003 when in response to direct 
questioning he was unequivocal in stating he had not 
received any medical opinion linking the ear or TMJ problem 
to his military service on any basis.  Furthermore, the VA 
treatment records beginning in 2001 that he asked the Board 
to refer to (T 23) do not contain any such opinion or 
inference of service connection from the record that 
identifies the treatment providers he mentioned.  It appears 
form the evaluation he received in 2001 that his history was 
the primary source of information.  As such the statements 
attributed to VA clinicians based on such information are 
not entitled to any significant probative weight.  See, 
e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see 
also Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 
Vet. App. 185, 187 (1999) (speculative medical opinion 
cannot establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, 125 F.3d at 1481; Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden, supra.  The VA medical opinion 
is given outcome determinative weight as it was based upon a 
review of the entire record which had a record of the 
treatment in service and thereafter including the parotid 
gland surgery.  The VA opinion is viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words that read fairly do not offer 
support for service connection of any claimed TMJ or left 
ear disability as related to military service or the 
service-connected cyst and tumor removal on any basis.  See, 
e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The Board 
observes regarding the left ear that the service dental 
records did not show any treatment to tooth #19 and he has 
not identified any opinion or evidence linking a tooth #19 
restoration to a service-connected disability.

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through testimony, and where, as here, there is no 
medical evidence indicating continuous symptomatology for 
the TMJ or the left ear.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated 
medical conclusions, and certainly cannot oppose the 
competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, the Board finds, the preponderance of the 
evidence is against the claims and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107; Ferguson v. 
Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral TMJ 
disorder is denied.

Entitlement to service connection for a disability 
manifested by left ear pain is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


